 



Exhibit 10.39
Corrections Corporation of America (the “Company”)
Summary of Director and Executive Officer Compensation
I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

          Retainers and Fees   2007  
Board retainer
  $ 50,000  
Board meeting fee
  $ 3,000  
Audit chair retainer
  $ 10,000  
Audit member retainer
  $ 2,000  
Compensation, Nominating and Governance chair retainer
  $ 5,000  
Committee chair meeting fee (excluding Executive)
  $ 2,500  
Non-chair committee meeting fee
  $ 2,000  

     In addition to the cash compensation set forth above, each non-employee
director receives a nondiscretionary annual grant of a non-qualified option for
the purchase of 12,000 shares of the Company’s common stock. The option has an
exercise price equal to the fair market value of the stock on the grant date and
fully vests on the first anniversary thereof.
II. Executive Officer Compensation. The following table sets forth the current
base salaries and the fiscal 2007 performance bonuses provided to the
individuals who the Company expect to be its Named Executive Officers for 2007.

                              Fiscal 2007   Executive Officer   Current Salary  
  Bonus Amount  
John D. Ferguson
  $ 724,500     $ 1,068,374  
Irving E. Lingo, Jr. (1)
  $ 353,550     $ —  
Todd J Mullenger
  $ 270,000     $ 352,568  
Richard P. Seiter
  $ 300,150     $ 442,613  
G. A. Puryear, IV
  $ 248,400     $ 366,300  
William K. Rusak
  $ 258,750     $ 381,562  
Kenneth A. Bouldin (2)
  $ 321,368     $ 317,514  

(1)   Effective March 16, 2007, Mr. Lingo stepped down as Executive Vice
President, Chief Financial Officer and Assistant Secretary of the Company,
however, pursuant to the terms of an amendment to his employment agreement,
Mr. Lingo agreed to remain employed by the Company for an additional one-year
period. Mr. Lingo was not entitled to receive a bonus for 2007.

(2)   Effective August 31, 2007, Mr. Bouldin stepped down as Executive Vice
President and Chief Development Officer of the Company, however, pursuant to the
terms of an amendment to his employment agreement, Mr. Bouldin agreed to remain
employed by the Company for an additional one-year period. Mr. Bouldin was
entitled to receive a pro rata bonus for 2007.

 



--------------------------------------------------------------------------------



 



     The Named Executive Officers also participate in the Company’s 2008 Cash
Bonus Plan and will continue to receive long-term incentive awards pursuant to
the Company’s stockholder approved equity incentive plans.
     Apart from the receipt of long-term incentive awards, certain of the
Company’s other executive officers who are not Named Executive Officers also
participate in a special incentive cash bonus plan that operates based on
financial results of the Company in a similar manner to the Company’s 2008 Cash
Bonus Plan.
III. Additional Information. The foregoing information is summary in nature.
Additional information regarding director and Named Executive Officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2008 annual meeting of stockholders.

 